DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 12/18/2020 is acknowledged.
Claims 16-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee U.S. Publication No. (2002/0005203 A1).

 a closed end (18) covering glans of a penis [0021]; 
the closed end (18) having a thick latex layer (closed end 18 comprises of 20, 24, 28, 32, see fig.1) and [0024]-[0028];
 a sheath body (14) covering shaft of the penis; 
the sheath body having a thin latex layer [0028; the sheath wall has a desired flexibility and thinness along a major portion of the sheath length]; and 
an open end (16) having a collar to reduce slipping of the condom during intercourse.  
With respect to claim 2, Lee discloses the male condom is made up of latex [0022].  
With respect to claim 5, Lee discloses the male condom is made up from a dipping process [0009]-[0010].  Note: When a claim is directed to a device, the process steps are not germane to the issue of patentability.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 10, Lee discloses a male condom [0021] and (10, figs.1-4) comprising: 
a thick latex layer to cover head of a penis; layer (closed end 18 comprises of 20, 24, 28, 32, see fig.1) and [0024]-[0028];
wherein the thick latex layer inherently reduces the sensation at the underside of the glans; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the 
 a thin latex layer to cover the shaft of the penis; [0028; the sheath wall has a desired flexibility and thinness along a major portion of the sheath length];  
10Mario Rodolfo Ovalle Aguilera wherein the thin latex layer inherently increases the sensation at the underside of the shaft due to the thinness of the sheath body [0028] made from latex. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985); and 
an open end (16) having a collar to reduce slipping of the condom during intercourse.  
With respect to claim 13, Lee discloses the male condom rolls up at the open end (16) after a dipping process during manufacturing (as shown in fig.1) and [0009]-[0010]. Note: When a claim is directed to a device, the process steps are not germane to the issue of patentability.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and 
  With respect to claim 14, Lee discloses the male condom is free from any suspending agent such as benzocaine to delay the ejaculation.  Lee  does not disclose any medicament for use with the male condom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
With respect to claim 3, Lee substantially discloses the invention as claimed except the thick latex layer has a thickness of 0.15mm and length of 85mm.  It would have been obvious to In re Aller, 105 USPQ 233.
With respect to claim 4, Lee substantially discloses the invention as claimed except the thin latex layer has a thickness of 0.05 mm and length of 110mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the thin latex layer having a thickness of 0.05mm and length of 110mm for the purpose of the sheath wall having a desired flexibility see discussion in [0028] of Lee, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 7, Lee substantially discloses the invention as claimed except the closed end has an internal diameter in the range 37-39mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the closed having an internal diameter in the range 37-39mm for the purpose of providing redundant protection against rupture or leakage see discussion in [0028] of Lee, as applicant appears to have placed no criticality on the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 8, Lee substantially discloses the invention as claimed except the sheath body has an internal diameter in the range 32mm-35mm.  It would have been obvious to sheath body having an internal diameter in the range 32mm-35mm, as applicant appears to have placed no criticality on the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 11, Lee substantially discloses the invention as claimed except the thick latex layer has a thickness of 0.15mm and length of 85mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the thick latex layer having a thickness of 0.15mm and length of 85mm for the purpose of providing redundant protection against rupture or leakage see discussion in  [0028] of Lee, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 12, Lee substantially discloses the invention as claimed except the thin latex layer has a thickness of 0.02 mm- 0.05 mm and length in the range 100mm-110mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the thin latex layer having a thickness of 0.02 mm- 0.05 mm and length in the range 100mm-110mm for the purpose of the sheath wall having a desired flexibility see discussion in  [0028] of Lee, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Nguyen et al. U.S. Publication No. (2014/0007883 A1).
With respect to claim 9, Lee substantially discloses the invention as claimed except a throat section at a length of 45 mm from the closed end.  
Nguyen et al. however, teaches a condom (400, fig.4) comprising a polymeric sheath 430 has a length L1, and comprises an open end 410, and a closed end 420. The condom 400 includes a base portion 440 (length L4) disposed adjacent to the open end 410. The polymeric sheath 430 also includes a middle portion 450 (length L3 or throat section) extending from the base portion 440 toward a tip portion 460 (length L2). In certain embodiments, a part of the middle portion 450 adjacent to the tip portion 460 is adapted to match, approximately, the retroglandular sulcus of a wearer's penis [0033].
In view of the teachings of Nguyen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condom of Lee by incorporating a throat section to match, approximately, the retroglandular sulcus of a wearer's penis [0033] of Nguyen et al.
The combination of Lee/Nguyen et al. substantially discloses the invention as claimed except the throat section at a length of 45 mm from the closed end, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the length of the throat section having a length of 45 mm, for the purpose of receinving the retroglandular sulcus of a wearer's penis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 11 above, and further in view of Watson U.S. Publication No. (2004/0163652 A1).
With respect to claim 15, Lee substantially discloses the invention as claimed except the condom comprises 195 mm in length.
Nguyen however, teaches a condom (figs.2 and 5) comprises condoms of the present invention comprise an elastic cylindrical membrane 2 of a generally conventional size and shape having an open end 3 and a closed end 4. The cylindrical membrane 2 may be either of the roll-up type or of accordion type construction and is typically made of an elastic material such as latex, polyurethane or other suitable material[0014].  The condom is a typical length of condoms, generally in the range of 180+/-20 millimeters [0022].
In view of the teachings of Watson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the condom of Lee having a length of 195 mm in order to accommodate an erect male penis of variable lengths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786